DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9–11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne (US 2015/0016542 A1) and Grangetto (US 2020/0014937 A1).
Regarding claim 1, the combination of Rosewarne and Grangetto teaches or suggests a computerized method of optimized video encoding, the method comprising: i. receiving a current video frame of an input video sequence to be encoded, the current video frame comprising a plurality of encoding blocks (Rosewarne, ¶ 0081:  teaches a video source providing frame data to a video encoder; Rosewarne, ¶ 0105:  teaches the video data is segmented into blocks of samples (blocks of pixels); Examiner notes Applicant’s published paragraph [0074] appears to admit this feature is prior art); ii. encoding the current video frame to generate a corresponding frame bitstream, comprising (Rosewarne, ¶ 0081:  teaches a video source providing frame data to a video encoder; Examiner notes Applicant’s published paragraph [0074] appears to admit this feature is prior art): for each encoding block of the plurality of encoding blocks: a) processing the encoding block using a filter, giving rise to a processed encoding block (Rosewarne does not appear to particularly teach certain pre-processing filtering; Examiner notes Applicant’s published paragraph [0080] provides examples of the claimed filter; Likewise, Grangetto, ¶‌ 0125:  teaches pre-processing the image using a smoothing or sharpening filter; Examiner notes Applicant’s published paragraph [0074] appears to admit this feature is prior art); b) computing a residual block as a difference between the encoding block and a corresponding predictor block (Rosewarne, ¶ 0006:  teaches the well-known encoding process calculating a residual between a predicted block and the current block ; c) performing a frequency transform on the residual block to obtain a transformed residual block constituted by transform coefficients (Rosewarne, ¶ 0006:  teaches the well-known encoding process of transforming the residual into a frequency domain representation; Examiner notes Applicant’s published paragraph [0074] appears to admit this feature is prior art); d) performing an optimized quantization of the transform coefficients using a modified rate-distortion cost function, giving rise to quantized transform coefficients (Rosewarne, ¶ 0006:  teaches the well-known encoding process of quantizing the transform coefficients; Rosewarne, ¶ 0111:  teaches the quantization parameter is adjusted according to a rate-distortion optimization problem; Examiner notes Applicant’s published paragraph [0074] appears to admit this feature of rate control is prior art), wherein the modified rate-distortion cost function is obtained by configuring a reconstruction error in a rate-distortion cost function in accordance with a relation associated with the encoding block and the processed encoding block (Rosewarne, ¶ 0111:  teaches the distortion calculation is a difference between the source image and the reconstructed, encoded image (i.e. those in the frame buffer used for reference reconstructed as the decoder would reconstruct them)); and e) performing entropy encoding of the quantized transform coefficients to obtain a bit sequence corresponding to the encoding block, thereby giving rise to the frame bitstream comprising a plurality of bit sequences corresponding to the plurality of encoding blocks (Rosewarne, ¶ 0021:  teaches the well-known encoding process of entropy encoding the quantized transform coefficients; Examiner notes ; and iii. placing the frame bitstream in an output video stream corresponding to the input video sequence (Rosewarne, ¶ 0118:  teaches the entropy encoder outputs a bitstream), wherein upon decoding the output video stream, a reconstructed video frame corresponding to the frame bitstream has optimized perceived visual quality as compared to perceived visual quality of a reconstructed video frame of a corresponding frame bitstream which is generated without using the optimized quantization (Examiner notes the rate-distortion criteria described in Rosewarne is conventionally called rate-distortion optimization or RDO; Rosewarne, ¶¶ 0111 and 0117:  teaches that the quantization module optimizes its decisions according to a tradeoff decision made between bitrate and visual quality at the decoder; Grangetto, ¶ 0020:  teaches choosing an optimum rate-distortion tradeoff).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Rosewarne, with those of Grangetto, because both references are drawn to the same field of endeavor and because Grangetto itself combines the benefits of prior art RDO with pre-filtering techniques (¶¶ 0020 and 0125, respectively).  Thus, as evidenced by the prior art of record, Applicant’s combination is nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Rosewarne and Grangetto used in this Office Action unless otherwise noted.
Regarding claim 9, the combination of Rosewarne and Grangetto teaches or suggests the computerized method according to claim 1, wherein the reconstruction error is indicative of a difference related to the transform coefficients and corresponding de-quantized transform coefficients (Examiner finds this limitation is merely stating that quantization is lossy, i.e. the input transform coefficients, after quantization and dequantization, differs from the output transform coefficients; Rosewarne, ¶ 0143:  explains quantization is lossy), and the de-quantized transform coefficients are obtained by multiplying corresponding quantized coefficients by a quantizer step size associated therewith (Rosewarne, ¶ 0009:  teaches the well-known use of a quantizer step size, which defines a ratio between the output of a transform and the encoded values in the bitstream, which are quantized values).
Regarding claim 10, the combination of Rosewarne and Grangetto teaches or suggests the computerized method according to claim 1, further comprising repeating said i), ii) and iii) for one or more additional video frames in the input video sequence (Examiner notes the video encoding algorithm is a coding loop such that the steps are repeated; see Rosewarne, Fig. 3:  illustrating the coding loop and the repetitive nature of the incoming video frames being processed in like manner to preceding video frames; see also Rosewarne, ¶ 0107:  teaching the encoder operates on each frame in the same or similar manner).
Claim 11
Claim 19 lists the same elements as claim 10 but is drafted in system form rather than method form.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 20 lists the same elements as claim 1 but is drafted in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 2, 4, 6, 7, 12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne, Grangetto, and Filippov (US 2018/0262756 A1).
Regarding claim 2, the combination of Rosewarne, Grangetto, and Filippov teaches or suggests the computerized method according to claim 1, wherein the processing of the encoding block is performed by applying a filter in pixel domain to the encoding block (Grangetto, ¶ 0125:  teaches the pre-filter is applied prior to the signal being sent to the encoder (where frequency domain transformation occurs) such that the pre-filter is obviously in the pixel domain), and the encoding further comprises: performing a frequency transform on the encoding block to obtain a transformed encoding block (Examiner interprets this feature in view of Applicant’s published paragraph [0080]; Examiner finds this limitation covers the scenario in which raw pixel values are subjected to a frequency transform instead of filtered pixel values (see original claim 1); Rosewarne, ¶ 0006:  teaches the well-known encoding process of transforming the residual into a frequency domain representation; Grangetto, ¶ 0125:  teaches the pre-filtering step is optional; Examiner notes Applicant’s published paragraph [0074] appears to admit this feature is prior art); and performing a frequency transform on the processed encoding block to obtain a transformed processed encoding block (Examiner interprets this feature in view of Applicant’s published paragraph [0080]; Examiner finds this limitation covers the scenario in which pre-filtered pixel values are subjected to a frequency transform instead of raw pixel values (see original claim 1); Rosewarne, ¶ 0006:  teaches the well-known encoding process of transforming the residual into a frequency domain representation; Grangetto, ¶ 0125:  teaches the pre-filtering step is optional; Examiner notes Applicant’s published paragraph [0074] appears to admit this feature is prior art); wherein the relation is computed as a function of the transformed encoding block and the transformed processed encoding block (Examiner interprets this feature in view of Applicant’s published paragraph [0080]; Examiner finds this limitation is a RDO cost comparison between pre-filtering and not pre-filtering; Filippov, ¶ 0152:  teaches that an RD-cost can be calculated for any combination of encoding parameters used; Filippov, ¶ 0056:  teaches the encoding parameters can include parameterized filtering, including smoothing and sharpening filters).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Rosewarne and Grangetto, with those of Filippov, because all three references are drawn to the same field of endeavor, because Grangetto itself combines the benefits of prior art RDO with optional pre-filtering techniques (¶¶ 0020 and 0125, respectively), and because Filippov explains that RDO calculations can consider any of a potential set of coding modes to calculate a best rate-distortion tradeoff for coding decisions.  Thus, as evidenced by the prior art of record, Applicant’s combination is nothing more than a mere combination of prior art elements, according to known methods, to yield a 
Regarding claim 4, the combination of Rosewarne, Grangetto, and Filippov teaches or suggests the computerized method according to claim 2, wherein the filter comprises a sharpening filter usable for enhancing one or more features in the encoding block, including edges (Filippov, ¶ 0006:  teaches smoothing and sharpening filters are well-known in the art; see also Grangetto, ¶ 0125).
Regarding claim 6, the combination of Rosewarne, Grangetto, and Filippov teaches or suggests the computerized method according to claim 2, wherein the reconstruction error is configured by adding a difference value to the reconstruction error, wherein the difference value is calculated by: calculating a difference between transform coefficients in the transformed encoding block and the corresponding transformed processed encoding block; and clipping the difference in accordance with a quantizer step size (Rosewarne, ¶ 0015:  teaches clipping dequantiser gain to produce scaled transform coefficients).
Regarding claim 7, the combination of Rosewarne, Grangetto, and Filippov teaches or suggests the computerized method according to claim 1, wherein the relation is a ratio between each transform coefficient in the transformed encoding block and the corresponding transformed processed encoding block 
Claim 12 lists the same elements as claim 2 but is drafted in system form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 14 lists the same elements as claim 4 but is drafted in system form rather than method form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 16 lists the same elements as claim 6 but is drafted in system form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 17 lists the same elements as claim 7 but is drafted in system form rather than method form.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne, Grangetto, and Su (US 2016/0127738 A1).
Regarding claim 3, the combination of Rosewarne, Grangetto, and Su teaches or suggests the computerized method according to claim 1, wherein the processing of the encoding block is performed by: performing a frequency transform on the encoding block to obtain a transformed encoding block (Examiner interprets this feature in view of Applicant’s published paragraph [0080]; Examiner finds this limitation covers the scenario in which raw pixel values are subjected to a frequency transform instead of filtered pixel values (see original claim 1); Rosewarne, ¶ 0006:  teaches the well-known encoding process of transforming the residual into a frequency domain representation; Grangetto, ¶ 0125:  teaches the pre-; and applying a filter in transform domain to the transformed encoding block to obtain the transformed processed encoding block (It does not appear the combination of Rosewarne and Grangetto teaches transform domain filtering; Su, ¶ 0074:  teaches transform domain filtering); wherein the relation is computed as a function between the transformed encoding block and the transformed processed encoding block (Examiner interprets this feature in view of Applicant’s published paragraph [0080]; Examiner finds this limitation is a RDO cost comparison between transform domain filtering or not; Su, ¶ 0074:  teaches transform domain filtering is optional; Su, ¶‌ 0094:  teaches distortion modeling can take account of filtering decisions, such as a pre-filter; see also Su, claim 8:  teaching the encoding decisions impact the distortion model).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Rosewarne and Grangetto, with those of Su, because all three references are drawn to the same field of endeavor, because Grangetto itself combines the benefits of prior art RDO with optional pre-filtering techniques (¶¶ 0020 and 0125, respectively), and because Su combines pre-filtering and transform domain filtering the effects of which are both taken into account in a distortion model.  Thus, as evidenced by the prior art of record, Applicant’s combination is nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Rosewarne, Grangetto, and Su used in this Office Action unless otherwise noted.
Claim 13 lists the same elements as claim 3 but is drafted in system form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne, Grangetto, and Li (US 2016/0261885 A1).
Regarding claim 5, the combination of Rosewarne, Grangetto, and Li teaches or suggests the computerized method according to claim 1, wherein the reconstruction error is configured by scaling the reconstruction error by a scaling factor which is dependent on the relation (Li, ¶ 0217:  teaches the rate-distortion cost can be adjusted using scaling factors and/or adjusted Langrangian multiplier factors).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Rosewarne and Grangetto, with those of Li, because all three references are drawn to the same field of endeavor, because Grangetto itself combines the benefits of prior art RDO with optional pre-filtering techniques (Grangetto, ¶¶ 0020 and 0125, respectively), and because Li teaches biasing a rate-distortion model to tune outcomes (Li, ¶ 0217).  Thus, as evidenced by the prior art of record, Applicant’s combination is nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Rosewarne, Grangetto, and Li used in this Office Action unless otherwise noted.
Claim 15 lists the same elements as claim 5 but is drafted in system form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne, Grangetto, and Hannuksela (US 2017/0085917 A1).
Regarding claim 8, the combination of Rosewarne, Grangetto, and Hannuksela teaches or suggests the computerized method according to claim 1, wherein the predictor block is selected from a set of candidate prediction blocks, wherein the set of candidate prediction blocks are pixel blocks from previously encoded and reconstructed pixels belonging either to the current video frame or to a previously processed video frame in the input video sequence (Hannuksela, ¶ 0180:  teaches prediction blocks are inserted into a candidate list and comprise spatially adjacent blocks and temporally related reference blocks of previously encoded pictures; see also Hannuksela, ¶ 0251), and wherein said selecting is performed so that a rate-distortion cost associated with the predictor block is the lowest among rate-distortion costs associated with the set of candidate prediction blocks (Hannuksela, ¶ 0203:  teaches RDO for making encoding decisions; Examiner finds RDO can be used for any encoder decision and can be limited to only some or one encoding decision; see also Hannuksela, ¶ 0218:  discussing RDO for prediction mode and motion vectors).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Rosewarne and Grangetto, with those of Hannuksela, because all three references are drawn to the 
Claim 18 lists the same elements as claim 8 but is drafted in system form rather than method form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pihl (US 2019/0191159 A1) teaches RDO (e.g. ¶ 0013) and pre-filtering image data using e.g. a sharpening filter (¶‌ 0072). 
Filippov (US 2018/0262756 A1) teaches smoothing and sharpening filters for image blocks (¶ 0056).
Mizuno (US 2014/0169631 A1) teaches a segmentation unit generating blocks and enhancing edges in the block (¶ 0095).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481